Roberts, C. J.
The transcript of the record does not show what has become of this suit so far as Holliday, the original plaintiff, is concerned. The intervenors, Blow and Morris, who claim an undivided interest in the league- of land in controversy, and who failed in their suit, have alone brought the ease into this court, in this proceeding, by writ of error. The defendants below, the heirs of M. de la Garza, claim under the statutes of limitation, and also set up an outstanding title in another person (Davis), and obtained a verdict and judgment in their favor.
The objections of plaintiffs in error to the verdict and judgment-, have reference entirely to errors alleged to have been committed in matters of law and fact relating to the defenses of the defendants, and not to the alleged title of the plaintiffs in error, the intervenors. There is no statement of facts as to thé intervenors, and there is, therefore, no proof in the record that they had any title to the land that this court can take notice of. The statement of facts that is contained in the transcript, was not made up with reference to them or to the proof that they may have made or failed to make, in support of their title in the trial of the cause. It does not appear by the charge of the court, or in any bill of exceptions, as to the exclusion of evidence or otherwise, that they were prevented from introducing and establishing the title which they claimed. In the entire absence of any title shown by them, and it not appearing that they were prevented, by any ruling of the court, from establishing their title, as it was alleged, it is wholly unnecessary to consider the alleged errors committed by the court in favor of the defendants in their efforts to maintain their defenses. , ,
It is argued that their deed appears as part of the petition, and is referred to in the original deed by the grantor, Santiago Serna, to Sutherland, and also by the testimony of Bass, one of the witnesses. In answer to this it may be said that the deed, being a part of the petition of the intervenors which was denied by the defendants, cannot be regarded in this or any other *235court as proof of title. It is merely pleading, and nothing more, in the absence of a statement of facts containing it.
And the statement of facts made by Holliday, plaintiff, and the defendants below, the heirs of M. de la Garza, do not bind the intervenors, nor does it establish anything either to their prejudice or to their advantage, any more than to that of any other stranger to them.
There is not, therefore, any error presented in the record, that can avail the plaintiffs in error as it is presented to us.
Judgment affirmed.
Affirmed.